DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 9 August 2022.
Claims 20-26 are currently pending and being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first cam member, second cam member, first cam surface, and second cam surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (US 2013/0277410).

Claim 20, Fernandez teaches a stapling attachment (200; Fig. 1) for use with a surgical system (100; Fig. 1), said stapling attachment comprising:
a staple cartridge (600; Fig. 6A), comprising:
a cartridge body including staple cavities (¶[0018]);
staples removably stored in said staple cavities (¶[0018]); and
a sled (602; Fig. 6B) movable between an unfired position and a fired position during a firing stroke to eject said staples from said staple cavities;
an end effector (¶[0021]), comprising:
a cartridge channel (204; Fig. 3A) configured to receive said staple cartridge (¶[0018]);
an anvil (202; Fig. 3A) configured to deform said staples; and
a lock spring (306; Fig. 5C);
a firing member (302; Fig. 6A; ¶[0019]), comprising:
a cutting edge (knife 302; Fig. 6A) configured to cut the tissue of a patient during said firing stroke (¶[0019]);
a first cam member configured to engage said cartridge channel during said firing stroke (¶[0021]); and
a second cam member configured to engage said anvil during said firing
stroke (¶[0021]); and
a lock (304; Fig. 5C) rotatable between an unlocked position (Fig. 7A) and a locked position (Fig. 5D), wherein said sled is configured to rotate said lock from said locked position to said unlocked position when said staple cartridge is seated in said cartridge channel and said sled is in said unfired position (“The loading of the new cartridge deactivates the knife safety lockout element 304 and places it in a neutral position. Once again, the linear cutter 100 is ready to be fired to deploy staples and cut tissue.” ¶[0022]), and wherein said lock is rotatable from said unlocked position to said locked position by said lock spring when either said staple cartridge is not in said cartridge channel or said sled is not in said unfired position (“the safety lockout 304 is pushed or biased in front of the knife 302 after the staples held in the staple cartridge are deployed and the knife 302 is reset to its initial or ready position. To be more clear, once some (one or more) of the staples have been deployed, resetting the knife to its initial or ready position will activate the safety lockout 304 and prevent the knife 302 from moving or advancing to be deployed and cut tissue” ¶[0019]).


    PNG
    media_image1.png
    474
    346
    media_image1.png
    Greyscale
Claim 21, Fernandez teaches the stapling attachment of Claim 20, wherein said lock spring (306; Fig. 5D) comprises a distal end which exerts a biasing downward force on said lock to rotate said lock toward said locked position (¶[0019]).

Claim 22, Fernandez teaches the stapling attachment of Claim 21, wherein a portion of said lock (304; Fig. 5D) enters a lockout notch (annotated Fig. 7B) when said lock is biased by said lock spring into said locked position.

Claim 23, Fernandez teaches an end effector (200; Fig. 1) for use with a surgical system (100; Fig. 1), said end effector comprising:
a staple cartridge (600; Fig. 6A), comprising:
a cartridge body (¶[0018]);
staples, wherein each said staple is at least partially stored in said cartridge body (¶[0018]); and
a sled (602; Fig. 6B) movable between an unfired position and a fired position during a firing stroke to eject said staples from said cartridge body (¶[0021]);
a cartridge channel (204; Fig. 3A) configured to receive said staple cartridge (¶[0018]);
an anvil (202; Fig. 3A) configured to deform said staples;
a firing system (302; Fig. 6A; ¶[0019]), comprising:
a biasing member (302; Fig. 6A; ¶[0019]);
a firing member movable distally to advance said sled and eject said staples during said firing stroke (302; Fig. 6A; ¶[0018]-[0019]); and
a lock (304; Fig. 5C) rotatable relative to said firing member between an unlocked position (Fig. 7A) and a locked position (Fig. 5D), wherein said sled is configured to rotate said lock from said locked position toward said unlocked position as said staple cartridge is inserted in said cartridge channel when said sled is in said unfired position (“The loading of the new cartridge deactivates the knife safety lockout element 304 and places it in a neutral position. Once again, the linear cutter 100 is ready to be fired to deploy staples and cut tissue.” ¶[0022]), and wherein said lock is rotatable from said unlocked position toward said locked position by said biasing member when either said staple cartridge is not in said cartridge channel or said sled is not in said unfired position (“the safety lockout 304 is pushed or biased in front of the knife 302 after the staples held in the staple cartridge are deployed and the knife 302 is reset to its initial or ready position. To be more clear, once some (one or more) of the staples have been deployed, resetting the knife to its initial or ready position will activate the safety lockout 304 and prevent the knife 302 from moving or advancing to be deployed and cut tissue” ¶[0019]).


    PNG
    media_image1.png
    474
    346
    media_image1.png
    Greyscale
Claim 24, Fernandez teaches the end effector of Claim 23, wherein said biasing member (302; Fig. 6A) comprise a distal end which exerts a biasing downward force on said lock (304; Fig. 5D) to rotate said lock toward said locked position (¶[0019]).

Claim 25, Fernandez teaches the end effector of Claim 24, wherein a portion of said lock (304; Fig. 5D) enters a lockout notch (annotated Fig. 7B) when said lock is biased by said biasing member into said locked position.

Claim 26, Fernandez teaches an end effector (200; Fig. 1) for use with a surgical system (100; Fig. 1), said end effector comprising:
a staple cartridge (600; Fig. 6A), comprising:
a cartridge body (¶[0018]);
staples, wherein each said staple is at least partially stored in said cartridge body (¶[0018]); and
a sled (602; Fig. 6B) movable between an unfired position and a fired position during a firing stroke to eject said staples from said cartridge body;
a cartridge channel configured to receive said staple cartridge;
an anvil configured to deform said staples (¶[0021]);
a firing system, comprising:
a firing member (302; Fig. 6A; ¶[0019]) movable distally to advance said sled and eject said staples during said firing stroke (¶[0019]); and
a lock (304; Fig. 5C) rotatable relative to said firing member;
a first cam surface (¶[0021]) configured to rotate said lock (304; Fig. 5C) into a lockout notch (annotated Fig. 7B above) when said staple cartridge is inserted into said cartridge channel and said sled is in said fired position, wherein said firing member is prevented from performing said firing stroke when said lock is positioned in said lockout notch (“the safety lockout 304 is pushed or biased in front of the knife 302 after the staples held in the staple cartridge are deployed and the knife 302 is reset to its initial or ready position. To be more clear, once some (one or more) of the staples have been deployed, resetting the knife to its initial or ready position will activate the safety lockout 304 and prevent the knife 302 from moving or advancing to be deployed and cut tissue” ¶[0019]); and
a second cam surface (¶[0021]) configured to move said lock (304; Fig. 5C) out of said lockout notch (annotated Fig. 7B above), wherein said firing member is permitted to perform said firing stroke when said lock is not positioned in said lockout notch and said staple cartridge is inserted into said cartridge channel with said sled in said unfired position (“The loading of the new cartridge deactivates the knife safety lockout element 304 and places it in a neutral position. Once again, the linear cutter 100 is ready to be fired to deploy staples and cut tissue.” ¶[0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731